DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 07/13/20.
	The reply filed 07/13/20 affects the application 15/777,102 as follows:
1.      Claims 6 and 14 have been amended. Claims 7 and 11-13, 15 and 19-26 have been canceled. New claim 28 has been added. The rejections of the office action mailed 04/17/20 have been modified as necessitated by Applicant’s amendments.  
2.     The responsive is contained herein below.
Claims 6, 14, 16-18, 27-28 are pending in application
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 6, 14, 16-18, 27-28 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent 8,669,233 B2. 

ivermectin is present in an amount of between 0.75 and 1.5 percent by weight relative to the total weight of the composition comprising ivermectin; and brimonidine or salts thereof are present in an amount of between 0.02 and 10 percent by weight relative to the total weight of the composition comprising brimonidine.  Thus, claims 6, 14, 16-18, 27-28 are obvious over claims 1-10 of U.S. Patent 8,669,233 B2 especially since Jomard et al. disclose or suggest that their composition can comprise ivermectin and brimonidine having the claimed % by weight; and it is obvious to administer the ivermectin and brimonidine since they are both active ingredients, and also since the use of different schedules of administration of the composition or two compounds such as topically applying ivermectin daily in the evening during for a period of time of 12 weeks, and topically applying ivermectin daily in the morning from the fourth week to the twelfth week, depends on factors such as like the severity of the disease and the type, age and weight of individual that is being treated; and is well within the purview of a skilled artisan.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 6, 14, 16-18, 27-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jomard et al. (US 8,669,233 B2).
Claim 6 is drawn to a method of treating rosacea in a subject in need thereof, comprising topically administering, daily for at least 12 weeks: (a) a composition comprising ivermectin in the evening; and (b) a composition comprising brimonidine in the morning, wherein ivermectin and brimonidine are present separately within distinct compositions.  Claim 7 is drawn to a method of treating rosacea in a subject in need thereof, comprising topically administering: (a) a composition comprising ivermectin daily in the evening for 12 weeks; and (b) a composition comprising brimonidine daily in the morning from week four to week twelve, wherein ivermectin and brimonidine are present separately within distinct compositions. 
Jomard et al. disclose Applicant composition or combination comprising ivermectin and brimonidine (see col. 5 to 6, Examples 1, 2 and 4; see also abstract and claims).  It should be noted that Jomard et al.’s composition or combination is the same as Applicant’s composition or combination and should inherently be applicable to treat moderate to severe rosacea. In fact, Jomard et al. disclose a method of treating rosacea comprising topically administering their combination or composition to a subject.  Furthermore, it should be noted that it is well settled that “intended use” of a composition or product, e.g., to treat moderate to severe rosacea, does not further limit claims drawn to a composition or product. See, e.g., Ex parte Marsham, 2 In re Hack 114, USPQ 161.  Furthermore, Jomard et al. composition comprises the same percent by weight of ivermectin and brimonidinei, is present in a common or single composition and separate composition (see col. 5 to 6, Examples 1, 2 and 4; see also abstract and claims).   Also, Jomard et al. disclose that the combination product can be used separately or with a time delay (see abstract and claims; see col. 3, line 53 to col. 4, line 10; see also col. 3, lines 37-5; see col. 2, lines 37-60).  In addition, Jomard et al. disclose that their composition can comprise a compound of the alpha-2 adrenergic receptor agonist family which includes brimonidine at a concentration of between 0.01 and 20% by weight, relative to the total weight of the composition, preferably between 0.02 and 10%, particularly preferably between 0.05 and 5% by weight relative to the total weight of the composition (see col. 4, lines 19-25). Furthermore, Jomard et al. disclose a composition which comprises brimonidine at a concentration of 0.3% which is substantially close in weight % to 0.33 weight% (see col. 5, Example 2).
Furthermore, it should be noted that Jomard et al. also states that the combination of an avermectin or milbemycin compound with an alpha-1 or alpha-2 adrenergic agonist allows a more effective treatment with fewer side effects (see column 1 lines 59-64). In addition, Jomard et al. also specifically states that the combination may make it possible to eliminate the rebound effect observed with alpha-1 or -2 adrenergic agonists (column 2 lines 1-3).
The difference between applicant’s claimed method and the method taught by Jomard et al. is that Jomard et al. do not explicitly disclose the specific recited schedule of administration of ivermectin and brimonidine, per se.  
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat rosacea comprising avermectin and brimonidine to a patient or 
One having ordinary skill in the art would have been motivated to treat rosacea comprising avermectin and brimonidine to a patient or individual at different schedules such as topically applying ivermectin daily in the evening during for a period of time of 12 weeks in an amount such as by 1 percent by weight relative to the total weight of the composition comprising ivermectin as taught by Jomard et al., and topically applying brimonidine daily in the morning from the week four to week twelve in an amount such as by 5 percent by weight relative to the total weight of the composition comprising brimonidine as taught by Jomard et al., wherein ivermectin and brimonidine are present separately within distinct compositions, based on factors such as the severity of the disease and the type, age and weight of individual that is being treated, especially since avermectin and brimonidine have the same utility of treating rosacea, and also since Jomard et al. disclose that avermectin and brimonidine can be used or applied separately or with a time delay to treat rosacea.

Also, it is obvious to use, apply or administer the ivermectin in an amount or percent by weight, relative to the total weight of the composition comprising ivermectin which is the same amount or percent by weight as taught by Jomard et al.; and wherein brimonidine is present in an amount or percent by weight relative to the total weight of the composition comprising brimonidine, which is the same amount or percent by weight as taught by Jomard et al.

Claims 6, 14, 16-18, 27-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over McDaniel (US 5,952,372) in view of DeJovin et al. (US 20060171974 A1).
Claim 6 is drawn to a method of treating rosacea in a subject in need thereof, comprising topically administering, daily for at least 12 weeks: (a) a composition comprising ivermectin in the evening; and (b) a composition comprising brimonidine in the morning, wherein ivermectin and brimonidine are present separately within distinct compositions.  Claim 7 is drawn to a method of treating rosacea in a subject in need thereof, comprising topically administering: (a) a composition comprising ivermectin daily in the evening for 12 weeks; and (b) a composition comprising brimonidine daily in the morning from week four to week twelve, wherein ivermectin and brimonidine are present separately within distinct compositions. 

The difference between applicant’s claimed method and the method taught by McDaniel is that applicant also administer brimonidine to treat rosacea.  
DeJovin et al. disclose a topical dermal composition intended for treating or preventing the redness associated with rosacea comprising: brimonidine or a pharmaceutically acceptable salt or prodrug or active metabolite or derivative or analog thereof; and a pharmaceutically acceptable carrier (see Claims 20 and 166). Furthermore, DeJovin et al. disclose the use of 
brimonidine tartrate in different amount or weight % such as 0.15 wt. % , 10g and 1.0% (see pages 10 to 11, Example 4-9). 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of McDaniel and DeJovin et al., to treat rosacea comprising administering avermectin and brimonidine such as wherein ivermectin and brimonidine are 
One having ordinary skill in the art would have been motivated in view of McDaniel and DeJovin et al., to treat rosacea comprising administering avermectin and brimonidine such as wherein ivermectin and brimonidine are present separately within distinct compositions and in an amount or percent such as by 1 percent by weight relative to the total weight of the composition comprising avermectin as taught by McDaniel and 1 percent by weight relative to the total weight of the composition comprising brimonidine as taught by DeJovin et al., based on factors such as the severity of the disease and the type, age and weight of individual that is being treated, especially since avermectin and brimonidine have the same utility of treating rosacea.
It should be noted that the use of different schedules of administration of the composition or combination such as topically applying ivermectin daily in the evening during for a period of time of 12 weeks, and topically applying and brimonidine daily in the morning from week four to week twelve or for 12 weeks, depends on factors such as like the severity of the disease and the type, age and weight of individual that is being treated; and is well within the purview of a skilled artisan.
Also, it should be noted that it is obvious to use, apply or administer the ivermectin in an amount or percent by weight, relative to the total weight of the composition comprising ivermectin which is the same amount or percent by weight as taught by McDaniel; and wherein 
The obviousness-type double patenting rejection of the prior office action has been modified as necessitated by Applicant's amendments.  Furthermore, it should be noted that no terminal disclaimer in response to the obviousness-type double patenting rejections have been presented by Applicant. 

Response to Arguments
Applicant's arguments with respect to claims 6, 14, 16-18, 27-28 have been considered but are not found convincing.
	The Applicant argues that the present claims are predicated on the inventors’ surprising discovery that a 12-week daily co-administration of ivermectin and brimonidine effectively treats rosacea while effectively eliminating the adverse events associated with brimonidine treatment. As discussed in Applicant’s previous Response and the present application, brimonidine, administered alone, is known to cause “excessive related adverse effects in a number of patients, in particular a worsening of erythema that has been called a ‘rebound.’” Specification, at 13, lines 7-11. In fact, rebound is observed in 10-20% of patients treated with 0.33 wt.% brimonidine gel. Id., lines 11-12 (citing Tanghetti et al., J. Drugs Dermatol. 14(1): 33-40 (2015)). In contrast, the inventors found that when brimonidine and ivermectin are co-administered over an entire 12-

However, Jomard et al. states that the combination of an avermectin or milbemycin compound with an alpha-1 or alpha-2 adrenergic agonist (i.e.; brimonidine) allows a more effective treatment with fewer side effects (see column 1 lines 59-64). In addition, Jomard et al. also specifically states that the combination may make it possible to eliminate the rebound effect observed with alpha-1 or -2 adrenergic agonists(i.e.; brimonidine) (column 2 lines 1-3). Thus, based on Jomard et al. it is obvious to expect a reduction or elimination in adverse events. And thus, the Examiner does not consider the data provided as being unexpected results or effects.  Furthermore, referring to Tanehetti et al. teaching is not a comparison to the closest prior art, since the closest art is Jomard et al. which describes a combination of the two agents according to a different schedule and states that the occurrence of adverse events is reduced by some unspecified amount.  Consequently, without a comparison of the morning/evening dosage regimen to some other combination therapy, and also one that is convincing, the data provided would not overcome the rejection over Jomard et al.  
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to treat rosacea comprising avermectin and brimonidine to a patient or individual at different schedules such as topically applying ivermectin daily in the evening 
The Applicant argues that the surprising safety profile of the claimed treatment regimen is underscored by comparison to different 12-week administration schedules with shorter duration of brimonidine treatment. For instance, when the brimonidine administration was reduced from 12 weeks to 8 weeks, not only was the treatment less effective, but the frequency of adverse events increased to 6.6%. See Specification, Table 2. Thus, the improved safety profile of the claimed 12-week administration schedule represents more than a difference in degree; it represents a difference in kind. Nothing in the art had so much as hinted that adverse events would be nearly eliminated after prolonging the brimonidine administration. This improvement in safety profile was contrary to conventional wisdom in the art. So, even assuming for the sake of argument that one of ordinary skill in the art could have arrived at the claimed 12-week treatment schedule, what would surely have come as unexpected is its effectiveness in treating rosacea—effectively eliminating the adverse events widely known to accompany brimonidine treatment.

In addition, it is obvious to expect that when the brimonidine administration is reduced such as from 12 weeks to 8 weeks that the treatment would be less effective and that the frequency of adverse events would increase since brimonidine is required for an effective treatment and thus a less effective treatment would mean an increase in the frequency of adverse effect or rebound.  Also, it is obvious to expect that increasing the time of treatment such as from 8 weeks to 12 weeks would improve the treatment of the rosacea, especially since it is commonly well known in the art that treatment of a disease, condition or disorder such as rosacea usually requires continued administration of or treatment with the active ingredient to continually improve the treatment or reduce and ultimately eliminate the said disease, condition or disorder. 
 Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to treat rosacea comprising avermectin and brimonidine to a patient or individual at different schedules such as topically applying ivermectin daily in the evening during for a period of time of 12 weeks in an amount such as by 1 percent by weight relative to the total weight of the composition comprising ivermectin as taught by Jomard et al., and topically applying brimonidine daily in the morning from the week four to week twelve in an amount such as by 5 percent by weight relative to the total weight of the composition comprising brimonidine as taught by Jomard et al., wherein ivermectin and brimonidine are present separately within distinct compositions, based on factors such as the severity of the disease and the type, age and weight of individual that is being treated, especially since avermectin and brimonidine have the same utility of treating rosacea, and also since Jomard et al. disclose that avermectin and brimonidine can be used or applied separately or with a time delay to treat rosacea.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623